      Case 3:19-md-02913-WHO Document 150 Filed 10/21/19 Page 1 of 2




                               UNITED STATES JUDICIAL PANEL
                                            on
                                MULTIDISTRICT LITIGATION



IN RE: JUUL LABS, INC., MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY
LITIGATION                                                                               MDL No. 2913



                                    (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −2)



On October 2, 2019, the Panel transferred 5 civil action(s) to the United States District Court for the
Northern District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2019). Since that time, no additional action(s) have been
transferred to the Northern District of California. With the consent of that court, all such actions
have been assigned to the Honorable William H. Orrick, III.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Orrick.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 2, 2019, and, with the
consent of that court, assigned to the Honorable William H. Orrick, III.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                   I hereby certify that the annexed
                                                                FOR THE    PANEL:
                                 instrument is a true and correct copy
                                   of the original on file in my office.

       Oct 18, 2019          ATTEST:
                             SUSAN Y. SOONG                    John W. Nichols
                             Clerk, U.S. District Court        Clerk of the Panel
                             Northern District of California


                                 by:
                                            Deputy Clerk
                                 Date: October 21, 2019
   Case 3:19-md-02913-WHO Document 150 Filed 10/21/19 Page 2 of 2




IN RE: JUUL LABS, INC., MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY
LITIGATION                                                               MDL No. 2913



                 SCHEDULE CTO−2 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.     CASE CAPTION


ARKANSAS EASTERN

  ARE        4      19−00665    Doe v. Juul Labs Inc

CONNECTICUT

  CT         3      19−01542    B. v. Juul Labs, Inc. et al

KANSAS

  KS         2      19−02608    USD 233 Olathe v. JUUL Labs, Inc.

MISSOURI EASTERN

  MOE        4      19−02713    Francis Howell School District v. JUUL Labs, Inc.

NEW JERSEY

   NJ        1      19−18579    CLEMENTS v. JUUL LABS, INC. et al

NEW YORK EASTERN

  NYE        2      19−05551    Hochhauser v. JUUL Labs Inc. et al

PENNSYLVANIA WESTERN

  PAW        2      19−01268    MAYS v. JUUL LABS, INC. et al

TENNESSEE WESTERN

  TNW        2      19−02671    Emidy v. Juul Labs, Inc.

WASHINGTON WESTERN

 WAW         2      19−01600    La Conner School District v. Juul Labs Inc et al
